COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Hoa Hao Buddhist Congregational Church Texas Chapter and
                          Dung Anh Nguyen, Relators

Appellate case number:    01-14-00059-CV

Trial court case number: 1035611

Trial court:              County Civil Court at Law No. 4 of Harris County

        On January 21, 2014, relators, Hoa Hao Buddhist Congregational Church Texas Chapter
and Dung Anh Nguyen, filed a petition for writ of mandamus and a motion for emergency
temporary relief. Relators’ motion for emergency temporary relief is granted. The trial court’s
January 15, 2014 order requiring relators to “comply fully with the Petitioner’s discovery
demands, as initially served on November 14, 2013” is stayed. See TEX. R. APP. P. 52.10(b). The
stay is effective until disposition of relators’ petition for writ of mandamus or further order of
this Court.

        The Court further requests a response to the petition for writ of mandamus from the real
party in interest, Sarah Huynh. The response, if any, is due no later than Friday, February 21,
2014.

       It is so ORDERED.



Judge’s signature: /s/ Jim Sharp
                    Acting individually      Acting for the Court


Date: January 22, 2014